
	
		III
		112th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mr. Risch, Mr.
			 Kerry, Mr. Alexander,
			 Mr. Lieberman, Mrs. Hutchison, Mrs.
			 Hagan, Mr. Barrasso,
			 Mr. Blumenthal, Mr. Enzi, Mr.
			 Whitehouse, Ms. Murkowski,
			 Mrs. Murray, Mr. Hoeven, Mr.
			 Pryor, Mr. Isakson,
			 Mr. Coons, Mr.
			 Kirk, Mr. Lautenberg,
			 Mr. Rubio, Mr.
			 Rockefeller, Mr. Brown of
			 Massachusetts, Mr. Udall of New
			 Mexico, Ms. Ayotte,
			 Mr. Begich, Mr.
			 Portman, Mr. Manchin,
			 Mr. Boozman, Mr. Merkley, Mr.
			 Menendez, Ms. Cantwell,
			 Mr. Durbin, Mr.
			 Baucus, Mr. Levin,
			 Mr. Warner, Mrs. Feinstein, Mr.
			 Cardin, Mr. Tester,
			 Mrs. Shaheen, Ms. Klobuchar, Mr.
			 Roberts, Mr. Thune,
			 Mr. Chambliss, Mrs. Boxer, and Mr.
			 Bennet) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating November 24, 2012, as “Small
		  Business Saturday” and supporting efforts to increase awareness of the value of
		  locally owned small businesses.
	
	
		Whereas small businesses represent 99.7 percent of all
			 businesses having employees (commonly referred to as employer
			 firms) in the United States;
		Whereas small businesses employ ½ of the employees in the
			 private sector in the United States;
		Whereas small businesses pay 44 percent of the total
			 payroll of the employees in the private sector in the United States;
		Whereas small businesses are responsible for more than 50
			 percent of the private, nonfarm product of the gross domestic product;
		Whereas small businesses generated 65 percent of net new
			 jobs during the last 17 years;
		Whereas small businesses generate 60 to 80 percent of all
			 new jobs annually;
		Whereas small businesses focus on 2 key strategies:
			 deepening relationships with customers and creating value for customers;
		Whereas, for every $100 spent with locally owned,
			 independent stores, $68 returns to the community through local taxes, payroll,
			 and other expenditures;
		Whereas 92 percent of consumers in the United States agree
			 that the success of small businesses is critical to the overall economic health
			 of the United States;
		Whereas 93 percent of consumers in the United States agree
			 that small businesses contribute positively to the local community by supplying
			 jobs and generating tax revenue;
		Whereas 91 percent of consumers in the United States have
			 small businesses in their community that the consumers would miss if the small
			 businesses closed;
		Whereas 99 percent of consumers in the United States agree
			 that it is important to support the small businesses in their community;
			 and
		Whereas 90 percent of consumers in the United States are
			 willing to pledge support for a buy local movement: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 November 24, 2012, as Small Business Saturday; and
			(2)supports
			 efforts—
				(A)to encourage
			 consumers to shop locally; and
				(B)to increase
			 awareness of the value of locally owned small businesses and the impact of
			 locally owned small businesses on the economy of the United States.
				
